DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-10 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a pressure adjustment unit (read: means for adjusting pressure) in Claim 5; corresponding structure is described in the specification in paragraph [0058].
a temperature measurement unit (read: means for measuring temperature) in Claims 7 and 8; corresponding structure is described in the specification in paragraph [0044].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nagabandi et al. (US 2022/0242072 A1, hereinafter “Nagabandi”) in view of Takeyama et al. (US 2018/0345577 A1, hereinafter ”Takeyama”).
Regarding Claim 1, Nagabandi discloses a method and apparatus for sealing of gaps in parts manufactured via additive manufacturing techniques including extrusion-based additive 3D printing techniques such as fused deposition modeling or fused filament fabrication ([0002], [0042]). A thermoplastic material filament (resin material having thermoplasticity) that includes at least one component possessing a glass transition temperature and a melting temperature is melted and extruded to form a 3D printed component (3D object, 2) including a wall section (10) that comprises an extrudate (8) arranged in layers (resin layers, 14) and stacked (laminated) ([0043-0044]). A vapor (110) is produced and released through a nozzle (116) to flow towards the 3D object ([0053]). A pressure and temperature controller (pressure adjustment unit, 118) is coupled to the nozzle to regulate the temperature and pressure of the vapor ([0053]). Adjustment and maintenance of vapor pressure provides control of the heat given out to the printed object to keep the melting of the part within 10% thickness of the outer surface, as both the vapor temperature and pressure need to be regulated to supply the 3D object with the heat required to raise the outer portion of the extrudate to a temperature greater than the glass transition temperature of the extrudate (Claim 4; [0053]). Thus, at least a localized pressure at the nozzle outlet proximate the resin layers is adjusted to maintain a temperature of the resin layer within a predetermined temperature range. Nagabandi does not disclose the laminating taking place in a chamber.
In the same field of endeavor, extrusion-based 3D printing, Takeyama discloses a three-dimensional modeling apparatus that builds up 3D objects in a temperature-controlled build chamber by discharging modeling material from a discharging member inside the chamber (Abstract). A control unit (100) controls a chamber heater (7) to reach and maintain a target temperature in the chamber ([0039]). Within the chamber a 3D model is modeled by causing a modeling head (10) with a head heating unit (12) to heat and fuse (melt) the filament supplied from the filament supplying unit (6), and causing an injection nozzle (11) to eject the fused (melted) filament, in a manner to extrude the filament, thereby sequentially depositing layers (laminating) on the stage (4) to form a 3D model structure ([0033-0034]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Nagabandi invention of a method for adjusting and maintaining a pressure so to control the heat given out to a resin layer and thus control the temperature of the resin layer, as discussed above, with the Takeyama teaching of laminating the melted resin material in a temperature-controlled build chamber. One would be motivated to combine them by a desire to gain the benefit of preventing the resin layers from approaching its glass transition temperature and be subjected to deformation.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagabandi et al. (US 2022/0242072 A1, hereinafter “Nagabandi”) in view of Takeyama et al. (US 2018/0345577 A1, hereinafter ”Takeyama”). 
Regarding Claim 5, Nagabandi discloses a method and apparatus for sealing of gaps in parts manufactured via additive manufacturing techniques including extrusion-based additive 3D printing techniques such as fused deposition modeling or fused filament fabrication ([0002], [0042]). A thermoplastic material filament (resin material having thermoplasticity) that includes at least one component possessing a glass transition temperature and a melting temperature is melted and extruded by a head unit to form a 3D printed component (3D object, 2) including a wall section (10) that comprises an extrudate (8) arranged in layers (resin layers, 14) and stacked (laminated) ([0043-0044]). A vapor (110) is produced and released through a nozzle (116) to flow towards the 3D object ([0053]). A pressure and temperature controller (pressure adjustment unit, 118) is coupled to the nozzle to regulate the temperature and pressure of the vapor ([0053]). Adjustment and maintenance of vapor pressure provides control of the heat given out to the printed object to keep the melting of the part within 10% thickness of the outer surface, as both the vapor temperature and pressure need to be regulated to supply the 3D object with the heat required to raise the outer portion of the extrudate to a temperature greater than the glass transition temperature of the extrudate (Claim 4; [0053]). Thus, at least a localized pressure at the nozzle outlet proximate the resin layers is adjusted to maintain a temperature of the resin layer within a predetermined temperature range. Nagabandi does not disclose a head unit disposed in the chamber and configured to laminate the melted resin material in the chamber. 
In the same field of endeavor, extrusion-based 3D printing, Takeyama discloses a three-dimensional modeling apparatus that builds up 3D objects in a temperature-controlled build chamber by discharging modeling material from a discharging member (head unit) inside the chamber (Abstract). A control unit (100) controls a chamber heater (7) to reach and maintain a target temperature in the chamber ([0039]). Within the chamber a 3D model is modeled by causing the head unit (10) including a head heating unit (12) to heat and fuse (melt) the resin filament supplied from the filament supplying unit (6), and causing an injection nozzle (11) to eject the fused (melted) filament, in a manner to extrude the filament, thereby sequentially depositing resin layers (laminating) on the stage (4) to form a 3D model structure ([0033-0034]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Nagabandi invention of a method for adjusting and maintaining a pressure so to control the heat given out to a resin layer and thus control the temperature of the resin layer, as discussed above, with the Takeyama teaching of laminating the melted resin material in a temperature-controlled build chamber. One would be motivated to combine them by a desire to gain the benefit of preventing the resin layers from approaching its glass transition temperature and be subjected to deformation.
Regarding Claim 9, the limitations of Claim 5 from which Claim 9 depends are disclosed by the combination Nagabandi and Takeyama as discussed above. Takeyama discloses the head unit (10) includes a head heating unit (12) configured to heat and melt the resin material, and a nozzle configured to eject the melted resin material, as discussed above. Takeyama further discloses the head unit includes a cooling unit (13) provided on the opposite side of the injection nozzles (11) with respect to the head heating units ([0054]). Cooling water (coolant) is sent out from a head cooling device (30) and passes through the coolant inlet (15a), and flows into the coolant path (15) in the cooling unit, and the coolant then passes through the coolant path and through the coolant outlet (15b), and is returned to the head cooling device ([0063]; Figs. 9,11). Thus, in the head unit, a cooling flow path is provided on an upstream side of the nozzle and the heater in an ejection direction of the resin material (Fig. 11), and the cooling flow path allows a coolant to be introduced from an outside of the chamber (Fig. 9), allows an upstream side of the head unit in the ejection direction to be cooled by the coolant (Fig. 11), and allows the coolant after cooling to be discharged to the outside of the chamber (Fig. 9). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagabandi et al. (US 2022/0242072 A1, hereinafter “Nagabandi”) in view of Takeyama et al. (US 2018/0345577 A1, hereinafter ”Takeyama”), and further in view of Liu (CN 211279771 U, see attached machine translation). 
Regarding Claim 10, the limitations of Claim 5 from which Claim 10 depends are disclosed by the combination Nagabandi and Takeyama as discussed above. The combination Nagabandi and Takeyama does not disclose a housing disposed within the chamber, wherein a reflective paint is applied to an inner wall surface of the housing or metallic foil is attached to the inner wall surface of the housing, and the three dimensional object is formed in a predetermined area in the housing.
In the same field of endeavor, 3D printing, Liu discloses a constant temperature heating chamber for a 3D printer includes a cabinet (housing, 1), a door (2), a first reflecting plate (3), a heat preservation plate (4), an electric heating station (5), and a heating mechanism (6). A second reflector (7) is mounted on an interior side of the door (2) and the first reflector (3) is mounted on an interior side of the rear wall (page 2; Figure 1). The reflecting plates are mirrored-finish stainless steel (page 2). Under the standard of broadest reasonable interpretation, a mirrored-finish stainless steel reflecting plate is inclusive of metallic foil. The electric heating station comprises an electric heating plate (501) that is controlled to heat the forming area. Thus the electric heating plate is a predetermined area for in the housing for forming the 3D object.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Nagabandi and Takeyama invention as discussed above, with the Liu teaching of a housing disposed within the chamber wherein at least some of the interior walls are lined with metallic foil. One would be motivated to combine them by a desire to gain the benefit that the structure of the device is simple, the temperature of the forming area is constant, and the printed product will not shrink or deform due to the sudden cooling of the surrounding air, which can effectively improve the success rate of printing, as taught by Liu (page 3).

Allowable Subject Matter
Claims 2-4 and Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743